The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 7/18/22 are acknowledged. Claims 1, 3, 5, 6, 8- 11, 13, and 14 have been amended and claim 7 canceled. Claims 1 – 6 and 8 – 15 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the objections to claims 1 – 15.
Applicant’s arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 based on the Hadjloum – Receveur combination have been fully considered but they are not persuasive, as detailed below.
Amended claim 1:
Applicant added the limitations of cancelled claim 7 into amended claim 1 and argues that “Hadjloum describes that an E-O deflector has a structure similar to that of a conventional optical phase modulator, except that a top cladding (buffer layer) is thin enough to permit leakage of optical energy to a prism-superstrate. Since the normal component of a wave vector in the superstrate has a no-zero real part, energy leaks out of an optical waveguide into the superstrate. As result of the changes in refractive index of the optical core material due to an applied RF signal, the deflection angle varies with the applied RF signal. See Hadjloum, pages 567-560; and figure 2. 
Thus, Hadjloum merely describes that thickness of the top cladding is provided to permit leakage of the optical energy to the superstrate. However, Hadjloum does not teach or suggest that the leakage of the optical energy (presumably equated to the claimed "optical leakage") is controlled by adjusting an applied electric filed [sic] in the thickness of the top cladding (presumably equated to the claimed "gap of push-pull travelling wave structure"). This is because mere permitting leakage of the optical energy to the superstrate cannot be equated to controlling of the leakage of the optical energy.
In fact, Hadjloum is silent on the aspect of controlling the optical leakage by adjusting the electric field” (first two complete para. on p. 6 of the Remarks, Applicant’s emphasis). 
The Examiner respectfully disagrees with Applicant’s (mis)presentation of the Hadjloum reference and notes the following:
(i)	The last quoted sentence is merely a conclusionary sentence that overlooks/disregards the key teachings of Hadjloum, including the last sentence of the passage quoted by Applicant. Specifically, the last sentence states that “As result of the changes in refractive index of the optical core material due to an applied RF signal, the deflection angle varies with the applied RF signal”. Hadjloum also states that “The deflection angle of each optical pulse is depends upon the RF voltage applied between the lateral electrodes by varying the effective refractive index, noe, of the E-O waveguide” (2nd para. of Section II). The deflection angle is determined by a spatial direction of the optical leakage of the leaky waveguide structure, while the applied RF signal creates an electric field within an inter-electrode gap where an E-O polymer-based optical waveguide is disposed: as shown in Figs. 2 and 3b (caption “Electrical field magnitude distribution for 1 Watt RF source and 50 system in the CMS cross section”), an electric field is created by a pair of electrodes within a gap therebetween in order to penetrate the E-O polymer-based optical waveguide and modulate/control its reflective index and a corresponding deflection angle. The CMS electrodes in Fig. 3a of Hadjloum have a topology of a push-pull traveling wave structure (“In the designed E-O deflector, both the optical core and the traveling wave electrodes” at para. bridging pp. 568 – 569, emphasis added), i.e., the same topology as that in Fig. 3B of the instant application. Thus, the optical leakage (at least its spatial angle) of the leaky waveguide structure is controlled by adjusting an applied electric field (created by the applied RF signal) in the gap of the push-pull travelling wave structure (where the EO waveguide is disposed).
(ii)	Even the title of the Hadjloum reference states that the electrode structure is used for driving the described optical deflector. Applicant’s assertion that “Hadjloum is silent on the aspect of controlling the optical leakage by adjusting the electric field” amounts to an assertion that Hadjloum is silent about the very principle of operation of the described optical deflector. 
In light of the foregoing analysis, independent claim 1 is rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6 and 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Electrode Structure for both Poling and Driving of the Electro-Optic Polymer in an Analog-to-Digital Converter based on an Optical Deflector” by Hadjloum et al, 23rd Telecommunications forum TELFOR 2015, pp. 567 – 570, 2015 (hereinafter Hadjloum) in view of “Sensitivity improvement of broadband electro-optic polymer-based optical phase modulator using 1D and 2D photonic crystal structures” by Receveur et al, Chinese Optics Letters, vol. 15(1), paper 010003, 2017 (hereinafter Receveur).
Regarding claim 1, Hadjloum describes (Figs. 1 – 3; Abstract, Sections I and II) a spatial light modulator device (spatial deflector) within an all-optical analog to digital convertors (AOADC) (“… an EO deflector used for spatial sampling in an All-Optical Analog-to-Digital Converter (AOADC) is reported” at para. bridging pp. 567 – 568) comprising: 
an integrated electro-optic (E-O) polymer-based optical waveguide (“E-O core” in Fig. 2; “The optical waveguide structure has been designed and optimized … by assuming that … core in the host-guest E-O polymer PMMI/CPO-1” at 4th para. of Section II) that forms a leaky waveguide structure (“Cross section of the E-O polymer leaky waveguide deflector” in the caption of Fig. 2) to redirect (deflect) light and thereby form the spatial light modulator (SLM) (“The E-O deflector reported in this paper is the key component of an AOADC operating in spatial domain. The spatial sampling is performed by the E-O deflector by converting the magnitude of an input RF voltage into an angular displacement of a leaky optical beam” at 1st para. of Section II).
Hadjloum states that “As result of the changes in refractive index of the optical core material due to an applied RF signal, the deflection angle varies with the applied RF signal” (3rd para. of Section II) and that “The deflection angle of each optical pulse is depends upon the RF voltage applied between the lateral electrodes by varying the effective refractive index, noe, of the E-O waveguide” (2nd para. of Section II). The deflection angle is determined by a spatial direction of the optical leakage of the leaky waveguide structure, while the applied RF signal creates an electric field within the inter-electrode gap where the E-O polymer-based optical waveguide is disposed: as shown in Figs. 2 and 3b (caption “Electrical field magnitude distribution for 1 Watt RF source and 50 system in the CMS cross section”), an electric field is created by a pair of electrodes within the gap therebetween in order to penetrate the E-O polymer-based optical waveguide and modulate/control its reflective index and a corresponding deflection angle. The CMS electrodes in Fig. 3a of Hadjloum have a topology of a push-pull traveling wave structure (“In the designed E-O deflector, both the optical core and the traveling wave electrodes” at para. bridging pp. 568 – 569, emphasis added), i.e., the same topology as that in Fig. 3B of the instant application. Thus, the optical leakage (at least its spatial angle) of the leaky waveguide structure is controlled by adjusting the applied electric field (created by the applied RF signal) in the gap of the push-pull travelling wave structure (where the EO waveguide is disposed).
Further, Hadjloum seeks to improve/increase the efficiency of the SLM and, for this purpose, selects an E-O polymer with a large electro-optic coefficient reo (1st para. of Section I; 4th para. of Section II). Hadjloum does not expressly teach that the efficiency of the SLM can further be improved/increased by using a photonic crystal structure (PhC). However, Receveur describes (Figs. 1 and 5; Abstract; pp. 1 – 3) an optical phase modulator that comprises an integrated electro-optic (E-O) polymer-based optical waveguide (a PMMI core in Fig. 1a which is surrounded by electrodes, i.e., a cross-section similar to that in Fig. 2 of Hadjloum) that is integrated with a photonic crystal (PhC) structure, the PhC structure disposed in a proximity of the polymer-based optical waveguide (e.g., 1D PhC in Fig. 5a is disposed above the optical core with an intervening buffer layer) and providing an improvement/increase in the modulation efficiency (“The phase-shift simulation results show a factor of 1.7 increase in an effective EO coefficient” in the Abstract; “silicon 1D and 2D PhC waveguides[17,18], which greatly improve the effective EO coefficient of the modulator design” at para. bridging columns on p. 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the SLM device of Hadjloum can additionally comprise, in accordance with the teachings of Receveur, a PhC structure(s) in order to further improve/increase the efficiency of the SLM device by a slow-light wefect enabled by the PhC structure(s) (“Enhancement of the phase modulator response is due to the slow-wave effect in 1D and 2D PhC structures” at 2nd complete para. on p. 5 of Receveur). In fact, Receveur states that “The high sensitivity of phase and intensity modulators has been crucial in various applications, such as … and optical deflectors in an all-optical analog to digital converter[12]” (1st para. on p. 1) and expressly identifies the AOADC application intended by Hadjloum. 
In light of the foregoing analysis, the Hadjloum – Receveur combination teaches expressly or renders obvious all of the recited limitations.
Alternatively, a PhC-based modulator of Receveur can be used, as a drop-in element in the structure of Hadjloum and specifically for the AOADC application intended by Hadjloum and cited by Receveur (1st para. on p. 1), to provide an alternative ground of rejections.

As a relevant comment for the other claims, it is noted that the Hadjloum – Receveur combination considers an SLM device in an AOADC that has essential structural features (a leaky E-O polymer-based waveguide integrated with a PhC structure) and a principle of operation (light beam deflection enhanced by a slow-light effect in the PnC structure) substantially identical to those of the instant application.   
  
Regarding claim 2, the Hadjloum – Receveur combination considers that the integrated E-O polymer-based optical waveguide is compatible with Si-Photonics (“E-O polymers allow high performances components with ultra-high bandwidth and low power consumption due to the following factors: … iii) manufacturing compatibility with silicon platform” at 1st para. of Section I of Hadjloum; “The combination of silicon photonics and electro-optic (EO) polymers in optical devices enables the fabrication of high-level photonic device integration[1] using CMOS compatible nanofabrication technology” at 1st para. on p. 1 of Receveur). 
Regarding claim 3, the Hadjloum – Receveur combination considers that DC contacts rendering realization of a lowpass filter are used for poling of the E-O polymer based optical waveguide (“We propose to build one set of electrodes, for both poling and driving the E-O polymer based optical deflector, by adding DC contacts for each strips via low-pass filter to avoid narrowing of the RF bandwidth” on the Abstract of Hadjloum, emphasis added).  
Regarding claim 4, the Hadjloum – Receveur combination considers that the contemplated SLM further comprises a superstrate material prism (“Prism-Superstrate” in Fig. 2 of Hadjloum) that also forms the leaky waveguide structure (“the top cladding (buffer layer) is thin enough to permit leakage of optical energy to the prism-superstrate” at 3rd para. of Section II of Hadjloum).
Regarding claim 5, the Hadjloum – Receveur combination considers that an applied RF signal causes a change in a leakage angle of an optical wave in a superstrate (2nd para. of Section II of Hadjloum).  
Regarding claim 6, the Hadjloum – Receveur combination considers that a travelling wave push-pull topology of RF guides (Fig. 3 of Hadjloum; “In the designed E-O deflector, both the optical core and the traveling wave electrodes” at para. bridging pp. 568 – 569), as CMS electrodes, provides a broad bandwidth of the RF modulated SLM (note that the electrode structure in Fig. 3 of Hadjloum has the same topology as that in Fig. 3B of the instant application).  
Regarding claim 8, the Hadjloum – Receveur combination considers that RF power controls apply a voltage to push-pull electrodes.
Regarding claim 9, the Hadjloum – Receveur combination considers that a gap between push-pull electrodes controls an RF electric field (Fig. 2 of Hadjloum).  
Regarding claim 10, the Hadjloum – Receveur combination considers that an applied RF electric field changes an index of refraction due to the Pockels effect (2nd para. of Section I of Hadjloum).  
Regarding claim 11, the Hadjloum – Receveur combination considers that a change in an index of refraction in the optical waveguide adjusts an exit angle from the optical waveguide based on a dispersion diagram (Fig. 4a of Receveur) and Snell's law.  
Regarding claim 12, the Hadjloum – Receveur combination considers that a leaky wave angle exit angle from the optical waveguide is controlled by an applied RF signal (Section II of Hadjloum).  
Regarding claim 13, the Hadjloum – Receveur combination considers that the PhC structure decreases a wave velocity through the optical waveguide (slow-wave modeling in Figs. 4a and 4b of Receveur).  
Regarding claim 14, the Hadjloum – Receveur combination considers that the PhC structure influences an effective group index for an operating optical wavelength (a change in the group index (velocity) is graphed in Fig. 4b of Receveur). 
Regarding claim 15, the Hadjloum – Receveur combination considers that SLM sensitivity is controlled by the PhC structure integrated with a buffer layer (“buffer layer” intervening between “1D PHC material” and “optical core” in Fig. 5a of Receveur).

Conclusion
Applicant's arguments and amendments filed 7/18/22 have been fully considered but they are not persuasive and have failed to place the instant application in condition for allowance.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896